Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The examiner offers an interview to discuss any details, directed to amendment directed to raised issues as well as a potential discussion based on the claims and disclosed invention, directed to the inventive concept, to enhance compact prosecution as well as claim clarity.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, is directed to, capturing at a node, size of non-skewed, associated with one or more nodes
dividing at the Node (line 7) vs. one or more nodes

The claims are deemed indefinite, due to the lack of clarity between a Node and one or more nodes (associated) and also appears to include various other grammatical details that require addressing, to improve claim definiteness or clarity in scope and operation. 

	The examiner suggests to amend, to make clear, a node to, by amending to, 
{A}	“a node and one or more nodes”, to, 
--a first node and one or more other nodes--.

The examiner also suggests an amendment to, limitations at: 

1)	Lines 9, 11, 12, 16, 20, from “the non-skewed data chunk”, to, “the non-skewed data chunks”, and all related occurrences.

The examiner also suggests an amendment to, limitations at: 

2) 	lines 15, 18, 21, from, “the node”, to, “the one or more other nodes”, and all related occurrences.

	Claims 6-10, includes substantially the same issues as claims 1-5.

	Additionally, claim 6, line 11, “at least one of a non-skewed data set”, is suggested to be changed to 
-–one or more non-skewed data sets--.

	Please review all claims including dependent claims for similar occurrences and amend accordingly.

The suggestions above, should clear any indefiniteness in the claims, due to any antecedent based issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

{A} Teletia et al. (FD 6/2013, to Microsoft), teaches identifying SKEWED DATA sets (being, ROWS of a First Table) vs. non-skewed rows (rows of the first table), the distribution (across other nodes), the SKEWED (data sets), according to a skew factor. 

(B) Dayal et al. (US 11,086,545, FD 3/2019, prov. 3/2018), teaches, restoring, associated with a data block (wherein the data objects are, snapshots, associated with buckets (at a cloud) & chunk list (w/names), to identify chunks by ID obtaining data from already present (with the managing data) and obtaining the remaining data from another destination (SEE abstract and front page), in a system with data object, being, snapshot data, to restore. 

(C) Liao et al. (US 2019/0325043, 2018, to EMC), teaches associated with (data backup), server, clients and data blocks (w/IDs), to merge identifiers directed to eliminating duplicate IDs.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent claims 1 (method), 6 (system), the prior art substantially teaches substantially all elements individually and, appears renders non-patentable to join skewed data sets, to obtain a full data set (at a node), between, a node and other nodes (as sources), associated with a full dataset,
but, the prior art fails to teach, suggest and/or render obvious, to consider, based on as claimed and as disclosed (Fig. 4), the plurality of steps, to join divided chunks (non-skewed with skewed), in view of a capturing (broadcast size), at a first node, obtaining and identifying (a skewed dataset, wherein the dataset includes (skewed & non-skewed)) and dividing into chunks, wherein the broadcasting size defines the maximum size of the non-skewed data chunk and broadcasting by the first node, to other nodes the non-skewed to nodes having, the skewed dataset, joining at each of the other nodes and store each resultant joint dataset, wherein the joining operation is repeated till a last skewed dataset of the skewed datasets is joined with the non-skewed data chunk. 

The prior art fails to suggest, the claimed elements in combination with, this operation including, the consideration of, of a broadcast size, defining a maximum size of the non-skewed data chunk, divided by the first node, or to, include managing the chunking to join, by handling small sizable, manageable chunks (or limiting the size), in the process between nodes joining the datasets.

SEE Applicant’s specification(pages 1-3, 002-014), dated 9/29/2020. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
11/4/2022